40 U.S. 233 (____)
15 Pet. 233
THE STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS, COMPLAINANTS,
v.
THE COMMONWEALTH OF MASSACHUSETTS
Supreme Court of United States.

*236 The demurrer was argued by Mr. Austin, and Mr. Webster, for the state of Massachusetts; and by Mr. Randolph, and Mr. Whipple, for the state of Rhode Island and Providence plantations.
Mr. Austin, for the respondents, in support of the demurrer.
*269 Mr. Chief Justice TANEY delivered the opinion of the Court.
The attention of the Court has on several occasions been drawn to this case by the important questions which have arisen in different stages of the proceedings. At the last term, it came before us upon a plea in bar to the complainant's bill, which upon the motion of the complainant had been set down for argument.
This part of the case is reported in 14 Peters, 210, where the allegations contained in the bill are so fully set out that it is unnecessary to repeat them here. The Court having overruled the plea for the reasons stated in the report of the case, the defendant has since demurred; and in this state of the pleadings the question is directly presented, whether the case stated by Rhode Island in her bill, admitting it to be true as there stated, entitles her to relief.
The character of the case, and of the parties, has made it the duty of the Court to examine very carefully the different questions which from time to time have arisen in these proceedings. And if those which are brought up by the demurrer were new to the Court, or if the judgment now to be pronounced would seriously influence the ultimate decision; we should deem it proper to hold the subject under advisement until the next term, for the purpose of giving to it a more deliberate examination.
But although the questions now before the Court did not arise upon the plea, and of course were not then decided, yet much of the argument on that occasion turned upon principles which are involved in the case as it now stands. The facts stated in the bill were brought before us, and the grounds upon which the complainant claimed relief were necessarily discussed in the argument at the bar, and the attention of the Court strongly drawn to the subject. The whole case as presented by the bill and demurrer has been again fully and ably argued, at the present term; and as the Court has made up its opinion, and are satisfied that the delay of our judgment to the next term would not enable us to obtain more or better light upon the subject, it would be useless to postpone the decision.
*270 The demurrer admits the truth of the facts alleged in the bill, and it is sufficient for the purposes of this opinion to state in a few words the material allegations contained in it.
1st. It alleges that the true boundary line between Massachusetts and Rhode Island, by virtue of their charters from the English crown, is a line run east and west three miles south of Charles river, or any or every part thereof; and sets out the charters which support, in this respect, the averments in the bill.
2d. That Massachusetts holds possession to a line seven miles south of Charles river, which does not run east and west, but runs south of a west course; and that the territory between this line and the true one above mentioned, belongs to Rhode Island, and, that the defendant unjustly withholds it from her.
3d. That Massachusetts obtained possession of this territory under certain agreements, and proceedings of commissioners appointed by the two colonies, which are set out at large in the bill; and the complainant avers that the commissioners on the part of Rhode Island, agreed to this line under the mistaken belief that it was only three miles south of Charles river; and that they were led into this mistake by the representations made to them by the commissioners on the part of Massachusetts, upon whose statement they relied.
4th. That this agreement of the commissioners was never ratified by either of the colonies: and the bill sets out the various proceedings of the commissioners and legislatures of the two colonies, which if not sufficient to establish the correctness of the averment, are yet not incompatible with it.
5th. The bill further states that the mistake was not discovered by Rhode Island until 1740, when she soon afterwards took measures to correct it; that she never acquiesced in the possession of Massachusetts, after the mistake was discovered, but has ever since continually resisted it; and never admitted any line as the true boundary between them, but the one called for by the charters. Various proceedings are set out, and facts stated in the bill, to show that the complainant never acquiesced; and to account for the delay in prosecuting her claim. Whether they are sufficient or not for that purpose, is not now in question. They are certainly consistent with the averment, and tend to support it.
*271 The case then, as made by the bill, and to be now taken as true, is substantially this: The charter boundary between these colonies was three miles south of Charles river; and the parties intending to mark a line in that place, marked it by mistake, four miles further south, encroaching so much on the territory of Rhode Island; and the complainant was led into this mistake by confiding in the representations of the commissioners of the defendant. And as soon as the error was discovered, she made claim to the true line, and has ever since contended for it.
We speak of the case as it appears upon the pleadings. It may prove to be a very different one, hereafter, when the evidence on both sides is produced. But taking it as it now stands, if it were a dispute between two individuals, in relation to one of the ordinary subjects of private contract; and there had been no laches to deprive the party of his title to relief; would a Court of Equity compel him to abide by a contract entered into under such circumstances? It is one of the most familiar duties of the Chancery Court to relieve against mistake, especially when it has been produced by the representations of the adverse party. In this case, the fact mistaken, was the very foundation of the agreement. There was no intention on either side to transfer territory, nor any consideration given by the one to the other to obtain it. Nor was there any dispute arising out of conflicting grants of the crown, or upon the construction of their charters, which they proposed to settle by compromise. Each party agreed that the boundary was three miles south of Charles river; and the only object was to ascertain and mark that point: and upon the case, as it comes before us, the complainant avers, and the defendant admits that the place marked, was seven miles south of the river, instead of three, and was fixed on by mistake; and that the commissioners of Rhode Island were led into the error, by confiding in the representations of the Massachusetts commissioners. Now, if this mistake had been discovered a few days after the agreements were made, and Rhode Island had immediately gone before a tribunal, having competent jurisdiction, upon principles of equity, to relieve against a mistake committed by such parties, can there be any doubt that the agreement would have been set aside, and Rhode Island restored to the true charter line? We think not. Agreements thus obtained, *272 cannot deprive the complainant of territory, which belonged to her before; unless she has forfeited her title to relief, by acquiescence or unreasonable delay.
But it has been argued, on the part of the defendant, that assuming the agreement to have been made by mistake, and that the complainant would have been entitled to set it aside, if she had prosecuted her claim within a reasonable time; yet, as Massachusetts entered into the disputed territory immediately after the agreement, and has held it ever since, the complainant is too late in seeking relief: that after such a lapse of time, she is barred by prescription, or must be presumed to have acquiesced in the boundary agreed upon; and that if she did not acquiesce, she has been guilty of such laches and negligence in prosecuting her claim, that she is no longer entitled to the countenance of a Court of Chancery.
The answer to this argument is a very plain one. The complainant avers that she never acquiesced in the boundary claimed by the defendant, but has continually resisted it since she discovered the mistake; and that she has been prevented from prosecuting her claim at an earlier day, by the circumstances mentioned in her bill. These averments and allegations, in the present state of the pleadings, must be taken as true; and it is not necessary to decide now, whether they are sufficient to excuse the delay. But when it is admitted by the demurrer that she never acquiesced, and has from time to time made efforts to regain the territory by negotiations with Massachusetts, and was prevented by the circumstances she mentions from appealing to the proper tribunal to grant her redress; we cannot undertake to say, that the possession of Massachusetts has been such as to give her a title by prescription: or that the laches and negligence of Rhode Island have been such as to forfeit her right to the interposition of a Court of Equity.
In cases between individuals, where the statute of limitations would be a bar at law, the same rule is undoubtedly applied in a Court of Equity. And when the fact appears on the face of the bill, and no circumstances are stated, which take the case out of the operation of the act; the defendant may undoubtedly take advantage of it by demurrer, and is not bound to plead or answer. The time necessary to operate as a bar in equity, is *273 fixed at twenty years, by analogy to the statute of limitations; and the rule is stated in Story's Com. on Eq. Pl. 389, and is supported and illustrated by many authorities cited in the notes. It was recognised in this Court in the case of Elmendorf v. Taylor, 10 Wheat. 168-175. But it would be impossible with any semblance of justice to adopt such a rule of limitation in the case before us. For here two political communities are concerned, who cannot act with the same promptness as individuals; and the boundary in question was in a wild unsettled country, and the error not likely to be discovered, until the lands were granted by the respective colonies, and the settlements approached the disputed line: and the only tribunal that could relieve after the mistake was discovered, was on the other side of the Atlantic, and was not bound to hear the case and proceed to judgment, except when it suited its own convenience. The same reasons that prevent the bar of limitations, make it equally evident, that a possession so obtained, and held by Massachusetts, under such circumstances, cannot give a title by prescription.
The demurrer, therefore, must be overruled.
But the question upon the agreements, as well as that upon the lapse of time, may assume a very different aspect, if the defendant answers and denies the mistake; and relies upon the lapse of time as evidence of acquiescence, or of such negligence and laches as will deprive the party of his right to the aid of a Court of Equity. It will then be open to him to show that there was no mistake; that the line agreed on is the true charter line; or that such must be presumed to have been the construction given to the charters by the commissioners of both colonies; or that the agreement was the compromise of a disputed boundary, upon which each party must be supposed to have had equal means of knowledge.
So, too, in relation to the facts stated in the bill to account for the delay. It will be in the power of the complainant to show, if she can, that her long continued ignorance of an error, (which, if it be one, was palpable and open,) was occasioned by the wild and unsettled state of the country; and that the subsequent delay was produced by circumstances sufficiently cogent to justify it upon principles of justice and equity; or was assented to by *274 Massachusetts, or occasioned by her conduct. And, on the other hand, it will be the right of the defendant to show, if she can, that Rhode Island would not have been ignorant of the true position of this line until 1740; or, if she remained in ignorance until that time, that it must have arisen from such negligence and inattention to her rights, as would render it inexcusable; and should be treated, therefore, as if it had been acquiescence with knowledge: or she may show that, after the mistake is admitted to have been discovered, Rhode Island was guilty of laches, in not prosecuting her rights in the proper forum, and that the excuses offered for the delay are altogether unfounded or insufficient; and that Massachusetts never assented to it, nor occasioned it.
We state these questions as points that will remain open upon the final hearing, for the purpose of showing that the real merits of the controversy could not have been finally disposed of upon the present pleadings; but without meaning to say that other questions may not be made by the parties, if they shall suppose them to arise upon the proceedings hereafter to be had. The points above suggested, which are excluded by the case as it now stands, make it evident that this controversy ought to be more fully before the Court, upon the answer, and the proofs to be offered on both sides, before it is finally disposed of.
The Court will, therefore, order and decree that the demurrer be overruled; and that the defendant answer the complainant's bill on or before the first day of August next.
This cause came on to be heard on the amended bill and demurrer, and was argued by counsel. On consideration whereof, it is now here ordered by this Court, that the said demurrer be, and the same is hereby, overruled; and it is also now further here ordered by this Court that the defendant answer the bill of complaint as amended, on or before the first day of August next.